DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 2 and 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the at least one ferroelectric layer is formed to implement a plurality of memory cells in regions thereof being in contact with the plurality of electrode layers and to satisfy a condition where a turn-on voltage of the at least one channel layer is 15smaller than an operation voltage of each of the memory cells and is greater than a threshold voltage when each of the memory cells is programmed; while in regard to claim 11, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the three-dimensional flash memory adjusts a program voltage to be applied to the target memory cell between a negative value and a positive value to change the polarization charge amount of the at least one ferroelectric layer.
Claim(s) 3 and 12-13 depend from claim(s) 2 and 11, and as such is also objected for the same reason.
Claim(s) 7 and 14-15 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth: At least one ferroelectric layer which is used in a three- dimensional flash memory including at least one channel layer extended and formed in one direction and a plurality of electrode layers stacked vertically to 15the at least one channel layer, wherein the at least one ferroelectric layer is extended and formed in the one direction to surround the at least one channel layer, is used as data storage, and is formed to implement a plurality of memory cells in regions thereof being in contact with the plurality of electrode layers and to satisfy a 20condition where a turn-on voltage of the at least one channel layer is smaller than an operation voltage of each of the memory cells and is greater than a threshold voltage when each of the memory cells is programmed; while in regard to at least claim 14: A multi-level implementing method of a three-dimensional flash 15memory which includes at least one channel layer extended and formed in one direction on a substrate, a plurality of electrode layers stacked in a direction perpendicular to the at least one channel layer, and at least one ferroelectric layer interposed between the at least one channel layer and the plurality of electrode layers in the one direction to surround the at least one 20channel layer and used as data storage to implement a plurality of memory cells in regions thereof being in contact with the plurality of electrode layers, the method comprising: determining a range of a program voltage to be applied to a target memory cell targeted for a program operation from among the plurality of 25memory cells, between a negative value and a positive value; 43adjusting the program voltage to be applied to the target memory cell in a range between a negative value and a positive value according to the determination result; and implementing a multi-level of the target memory cell by changing a 5polarization charge amount of a partial region of the at least one ferroelectric layer corresponding to the target memory cell, as the program voltage to be applied to the target memory cell is adjusted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication No. 20200202916 to Lee et al. (“Lee”).
As to claim 1, Lee teaches a three-dimensional flash memory (As found in at least FIGS. 4, 7-22) comprising: at least one channel layer extended and formed in one direction (As found in at least FIG. 13 and [0070]: channel 240 extends in one direction); 5at least one ferroelectric layer extended and formed in the one direction to surround the at least one channel layer and used as data storage (As found in at least FIG. 13 and [0070]: ferroelectric layer 220 extends and surrounds channel 240); and a plurality of electrode layers stacked to be vertically connected to the at least one ferroelectric layer (As found in at least FIG. 13 and [0070]: plurality of electrode layers 211, 213 stacked vertically and connected to at least 220).
As to claim 8, see rejection to at least claim 1; moreover, while the method is inherently taught by the apparatus, at least MPEP 2173.05(p) I. provides: A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process.
As to claim 9, see rejection to at least claim 1; moreover, while the method is inherently taught by the apparatus, at least MPEP 2173.05(p) I. provides: A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process. Moreover, as found in at least FIGS. 12-14 and [0070] the three-dimensional stack rests on a substrate 201.
As to claim 10, see rejection to at least claim(s) 1 and 9; moreover, Lee teaches wherein a multi-level for a target memory cell targeted for a program operation of the plurality of memory cells is implemented by changing a polarization charge amount of a partial region of the at least one ferroelectric layer corresponding to the target memory cell (As found in at least [0028], [0031], [0033], [0063], [0064], [0096], [0097], [0106]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20200202916 to Lee et al. (“Lee”) in view of U.S. Patent/Publication No. 10923486 to Kabuyanagi et al. (“Kabuyanagi”).  
As to claim 4, while Lee teaches the claimed ferroelectric layer, the teachings may not expressly include wherein the at least one ferroelectric layer is formed of a ferroelectric material of HfO2 with an orthorhombic crystal structure.
However, relevantly and complementarily, Kabuyanagi teaches the at least one ferroelectric layer is formed of a ferroelectric material of HfO2 with an orthorhombic crystal structure (As found in at least Claim(s) 4 and 9; as well as at Column 4, lines 5-16).
Lee and Kabuyanagi are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory including ferroelectric layers.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Lee as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Kabuyanagi also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: as found in at least Column 9, lines 66-67, Column 10, down to line 8.  
Therefore, it would have been obvious to combine Lee with Kabuyanagi to make the above modification.
As to claim 5, Kabuyanagi teaches wherein the at least one ferroelectric layer is formed of a ferroelectric material including at least one of PZT(Pb(Zr, Ti)03), PTO(PbTiO3), SBT(SrBi2Ti2O3), BLT(Bi(La, Ti)03), PLZT(Pb(La, Zr)TiO3), BST(Bi(Sr, Ti)03), barium titanate (BaTiO3), 5P(VDF-TrFE), PVDF, AIOx, ZnOx, TiOx, TaOx or InOx (As found in at least Column 8, lines 47-52).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20200202916 to Lee et al. (“Lee”) in view of WO 2019125352 A1 to Karpov et al. (“Karpov”).
As to claim 6, at least Karpov teaches wherein the at least one channel layer is formed of a semiconductor material including Zn, In, Ga, a Group 4 semiconductor material or a Group 3-5 compound having a 10C-axis aligned crystal (CAAC) crystal structure (As found in the Description with reference to FIG. 9: The channel material layer 138 may be formed from any well-known semiconducting material, including but not limited to silicon, germanium, silicon-germanium, amorphous oxide semiconductor (such as indium gallium zinc oxide), or a III-V compound semiconductor material).
Lee and Karpov are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory including ferroelectric layers.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Lee as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Karpov also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: as found in the teachings of Karpov, and cited above: the channel material layer 138 may be formed from any well-known semiconducting materials; it is advantageous to utilize what is available, well-known and well-understood; potentially, the savings are high, the unknowns reduced.
Therefore, it would have been obvious to combine Lee with Karpov to make the above modification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
At least Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of copending Application No. 17/329907 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obviated by the patented claims. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over (in a non-statutory double patent rejection) the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Bercl, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). Ely Lilly and Co. v Bar Laboratories, Inc., United States Court of Appeals for the Federal Circuit, on petition for rehearing en banc (decided: May 30, 2001). Furthermore, the subject matter claimed in the instant application is fully disclosed in the co-pending Application and is covered by the co-pending Application since the co-pending Application and the application claim obvious common subject matter, in brief and saliently: a three-dimensional memory device, comprising: a channel extending in one direction (vertically), a ferroelectric layer extending along and surrounding (sidewall of the channel) the channel, and electrode layers (stack structures) connected to the ferroelectric layer. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827